DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-9 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2019, 10/16/2019, 12/16/2019 and 1/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Receipt is acknowledged of certified copies of foreign priority application JP 2016/186327 as required by 37 CFR 1.55. 
Specification
The disclosure is objected to because of the following informalities:
With respect to the phrase “the dump truck 2 discharges the load in the first discharging place LPA1” on pg. 18, the wording is unclear because LPA is a loading place. The following recommendation is proposed: the dump truck 2 discharges the load in the first discharging place DPA1. 
With respect to the phrase, “switchback command unit 115 determines t a specific area SA”, the wording is unclear because there appears to be a miscellaneous “t”. It is recommended the “t” be removed. 
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: 
With respect to the limitation, “wherein the switchback command unit is configured to switching back the work vehicle at the specific area” the wording is unclear. The following recommendation is proposed: wherein the switchback command unit is configured to switch back the work vehicle at the specific area.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “a traveling condition data generation unit configured to set traveling condition data” and “a switchback command unit configured to output a command signal for performing a switchback”
	b) In Claim 5, “a position data acquisition unit configured to acquire position data of the work vehicle”
	c) In Claim 6, “an input device configured to generate the specific area data by being operated”
	d) In Claim 9, “a specific area data acquisition unit configured to acquire specific area data indicating a specific area”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “traveling condition data generation unit” is interpreted to be a processor with algorithms/ instructions for generating travel condition data including a first and second route, speed, acceleration etc. as per the specification ([0036, 0040-0041]; Fig. 5 traveling condition data generation unit in processing device 11) and a “switchback command unit” is interpreted to be a processor with algorithms/ instructions for changing the moving direction of the vehicle as per the specification ([0036, 0044]; Fig. 5 switchback command unit in processing device 11)
	b) A “a position data acquisition unit” is interpreted to be a processor with instructions/ algorithms for receiving and processing position data as per the specification ([0036, 0050]; Fig. 5 position data acquisition unit in processing device 11)
	c) An “input device” is interpreted to be a touch panel as per the specification [0047]. 
	d) A “specific area data acquisition unit” is interpreted to be processor with instructions/ algorithms for determining where the dump trick can be switched back ([0036, 0046-0047]; Fig. 5 specific area data acquisition unit in processing device 11)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “the management system comprising: a position data acquisition unit configured to acquire position data of the work vehicle, wherein, based on the position data, the switchback command unit is configured to switch back the work vehicle at a specific area closest to the work vehicle among a plurality of the specific areas”, the wording is unclear and therefore indefinite because it is unclear if this limitation is describing a second switchback that is performed in addition to the switchback of claim 9 or further limiting the switchback of claim 9. Furthermore, the wording is unclear because it is unclear whether the vehicle is simply being controlled to perform a switchback when it gets to a specific area at which point that would be the closest specific switchback area or whether the limitation is indicating the specific area is selected based on it being the closest switchback area to the vehicle and then the vehicle is controlled towards the specific area. The limitation is 
  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to the limitation, “wherein the switchback command unit is configured to switch 70558229v.1Application No. Not Yet Assigned 4Docket No.: 1451345.744US9 Amendment dated January 14, 2019 First Preliminary Amendmentback the work vehicle a plurality of times in the conveying path and make the work vehicle travel to the workplace which is specific” the wording is unclear and therefore indefinite because it is unclear what the term “specific” is modifying. Does this mean the workplace is a specific location? Does it mean that the number of the plurality of times for switching is specifically identified? The limitation is interpreted so that a switchback command unit configured to switch70558229v.1Application No. Not Yet Assigned 4Docket No.: 1451345.744US9 Amendment dated January 14, 2019 First Preliminary Amendmentback the work vehicle a plurality of times in the conveying path at a workplace reads on it. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (WO 2016/051526). 

As per Claim 1, Hamada discloses a management system for a work vehicle, comprising: 
a traveling condition data generation unit configured to set traveling condition data including a first traveling route for making a work vehicle travel with forward movement and a second traveling route for making the work vehicle travel with backward movement, in a conveying path leading to a workplace where an operation of the work vehicle is performed (p. 8, 297-306, p. 13, ln. 517-541, p. 14, 542-552, Fig. 5, Fig. 8, Fig. 9 Step S901-S904 Control device 11 (traveling condition data generation unit) calculates a traveling route from departure point to switchback point SW for dump truck to travel in forward direction (first traveling route) and then from switchback point SW to destination QP1 for dump truck to travel in backwards direction (second traveling route). This path leads to work place, for example where loading of the dump truck is performed); and 
 a switchback command unit configured to output a command signal for performing a switchback for changing, without changing a front and rear direction of the work vehicle, a moving direction of the work vehicle traveling on one of the first traveling route and the second traveling route, and making the work vehicle travel on the other of the first traveling route and the second traveling route (p. 3, ln. 87-94, p. 11, 433-441, p. 13, ln 541, p. 14, ln. 542-544, Fig 8, Fig. 9 Step S904 Autonomous travel control unit 261a (switchback command unit) controls traveling direction of the vehicle without changing the front and rear direction to follow the first and then second traveling route).

As per Claim 2, Hamada discloses the management system for a work vehicle according to claim 1, wherein a traveling performance of the work vehicle at a time of forward movement is substantially identical to a traveling performance of the work vehicle at a time of backward movement (p. 3, ln. 103, p. 15, ln. 619-621 Dump truck can travel in both forward and reverse direction over a long distance (substantially identical traveling performance)).

As per Claim 5, Hamada discloses the management system for a work vehicle according to claim 9, the management system comprising: a position data acquisition unit configured to acquire position data of the work vehicle (p. 9, ln. 332-337 Position calculation device 29 acquires position data), wherein, based on the position data, the switchback command unit is configured to switch back the work vehicle at a specific area closest to the work vehicle among a plurality of the specific areas (p. 5, ln. 202-204, p. 7, ln. 278-286, p. 11, ln. 421-425, Fig. 1, Fig. 5 Autonomous travel control unit 261a (switchback command unit) controls vehicle based on current position, route information and map information to switch back when it reaches the switchback area in proximity to the standby position (closest to the work vehicle among a plurality of specific areas))

As per Claim 6, Hamada discloses the management system for a work vehicle according to claim 9, comprising: an input device (p. 8, ln. 307-309, Fig. 4 Input device 312) configured to generate the specific area data by being operated, wherein the specific area data acquisition unit is configured to acquire the specific area data from the input device (p. 13, ln. 526-528 User may input point at which switchback is performed).

As per Claim 8, Hamada discloses a management method for a work vehicle, comprising: 
setting traveling condition data including a first traveling route for making a work vehicle travel with forward movement and a second traveling route for making the work vehicle travel with backward movement, in a conveying path leading to a workplace where an operation of the work vehicle is performed (p. 8, 297-306, p. 13, ln. 517-541, p. 14, 542-552, Fig. 5, Fig. 8, Fig. 9 Step S901-S904 Control device 11 (traveling condition data generation unit) calculates a traveling route from departure point to switchback point SW for dump truck to travel in forward direction (first traveling route) and then from switchback point SW to destination QP1 for dump truck to travel in backwards direction (second traveling route). This path leads to work place, for example where loading of the dump truck is performed); and 
outputting a command signal for performing  a switchback for changing, without changing a front and rear direction of the work vehicle, a moving direction of the work vehicle traveling on one of the first traveling route and the second traveling route, and making the work vehicle travel on the other of the first traveling route and the second traveling route (p. 3, ln. 87-94, p. 11, 433-441, p. 13, ln 541, p. 14, ln. 542-544, Fig 8, Fig. 9 Step S904 Autonomous travel control unit 261a (switchback command unit) controls traveling direction of the vehicle without changing the front and rear direction to follow the first and then second traveling route).

As per Claim 9, Hamada discloses the management system for a work vehicle according to claim 1, further comprising a specific area data acquisition unit configured to acquire specific area data indicating a specific area where the work vehicle is able to switch back in the conveying path, wherein the switchback command unit is configured to switching back the work vehicle at the specific area (p. 12, ln. 478-486, Fig. 5, Fig. 8 Route generation unit 311a determines switchback point to be included in route information sent to the dump truck which the dump truck autonomously follows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada ((WO 2016/051526) in view of Barfoot et al. (US 2009/0043439 A1) 

As per Claim 3, Hamada discloses the management system for a work vehicle according to claim 1, wherein the work vehicle has an obstacle sensor (p. 7, ln. 253-259, Fig. 2 Sensors, for example a radar or stereo camera, are provided for obstacle avoidance).

While Hamada discloses sensors for obstacle avoidance, Hamada does not disclose: the obstacle sensor at each of a 70558229v.1Application No. Not Yet Assigned 3Docket No.: 1451345.744US9Amendment dated January 14, 2019 First Preliminary Amendmentfront portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement. 

However, Barfoot et al. discloses: the obstacle sensor at each of a 70558229v.1Application No. Not Yet Assigned 3Docket No.: 1451345.744US9Amendment dated January 14, 2019 First Preliminary Amendmentfront portion and a rear portion, and is configured to detect an obstacle at the time of forward movement and at the time of backward movement ([0077, 0092, 0098]; Fig. 1 Vehicle includes sensor 20 mounted in rear section and sensor 22 mounted in front section). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include the above limitations as detailed in Barfoot, with the motivation being to detect obstructions in the direction of travel and perform emergency stops in order to increase safety as detailed in Barfoot [0098-0099]. 

 Claim 4, Hamada discloses the management system for a work vehicle according to claim 9, wherein the specific area includes a switchback point (p. 12, ln. 478-486, Fig. 5, Fig. 8 Determine an area for switchback)

Hamada does not disclose: wherein the specific area includes an intersection of the conveying path.

However, Barfoot teaches: wherein the specific area includes an intersection of the conveying path ([0079]; Fig. 3 Switchback area is an intersection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include the above limitations as detailed in Barfoot, with the motivation being to appropriately control the speed of the vehicle based on the layout of the paths as detailed in Barfoot [0085] in order to increase safety. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada ((WO 2016/051526) in view of Maekawa et al. (US 2010/0076640 A1) 

As per Claim 7, Hamada discloses the management system for a work vehicle according to claim 1, wherein the switchback command unit is configured to switch 70558229v.1Application No. Not Yet Assigned 4Docket No.: 1451345.744US9back the work vehicle a plurality of times ((p. 5, ln. 202-204, p. 12, ln. 478-486, p. 15, ln. 590-593Fig. 5, Fig. 8 Route generation unit 311a determines switchback points for different trips to multiple destinations).

Hamada does not explicitly disclose: wherein the switchback command unit is configured to switch 70558229v.1Application No. Not Yet Assigned 4Docket No.: 1451345.744US9Amendment dated January 14, 2019 First Preliminary Amendment back the work vehicle a plurality of times in the conveying path and make the work vehicle travel to the workplace which is specific

However, Maekawa et al. teaches: wherein the switchback command unit is configured to switch 70558229v.1Application No. Not Yet Assigned 4Docket No.: 1451345.744US9Amendment dated January 14, 2019 First Preliminary Amendment back the work vehicle a plurality of times in the conveying path and make the work vehicle travel to the workplace which is specific ([0007, 0379-0383, 0385, 0449]; Fig. 13 Steps 802-804, Fig. 37B Determine number of switchback points, for example 3, in order to traverse route and meet constraints on way to work site, for example loading)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include the above limitations, as detailed in Maekawa et al., with the motivation being to meet vehicle constraints in a narrow working site and minimize vehicle traveling costs as detailed in Maekawa et al. [0036-0037]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619